DETAILED ACTION
This communication is a Final Action in response to correspondence filed on December 7, 2020. Claims 1, 11-15, and 20 have been amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “transferring a second version of the backup agent to that is included in the list of backup agent versions to a bootstrap agent” (emphasis added), which is grammatically incorrect. Examiner suggests revising the claim to remove the word “to” following “agent.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the one or more processors configured to . . . acquiring a second set of data chunks” (emphasis added), which is grammatically incorrect. Examiner suggests revising the claim to recite “acquire” instead of “acquiring.” Claim 11 further consecutively repeats the phrase “second time period.” Examiner suggests revising the claim to remove one instance of “second time period.” Claim 11 further recites “second time period subsequent to different from the first time period” (emphasis added), which is grammatically incorrect. Examiner suggests removing “different from.” Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “transmit a second version of the backup agent that is included in the list of backup agent versions to bootstrap agent” (emphasis added), which is missing an article prior to “bootstrap agent.” Examiner suggests inserting “a” prior to “bootstrap agent.” Claim 20 further consecutively repeats the phrase “second time  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not support “a cluster storing the electronic file,” as recited by independent claims 1, 11, and 20. Paragraph [0106] of Applicant’s published specification recites “a computing device storing the electronic file” and “the computing device may correspond with computing device 157 in FIG. 1D.” Paragraph [0111] of the specification recites “a node within the cluster, such as node 141 in FIG. 1D.” According to the specification, the electronic file is stored on computing device 157, not the cluster comprising nodes 141. However, the specification fails to disclose that the cluster stores the electronic file.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the software update” in line 5 of the claim. It is unclear whether this limitation refers to “a software update,” recited by claim 1, line 6, or “a software update,” recited by claim 2, line 3. Examiner assumes that the limitation refers to “a software update,” recited by claim 2, line 3. Examiner suggests revising claim 2, line 3 to recite “the software update.”
Claim 2 recites “the cluster” in line 5 of the claim. It is unclear whether this limitation refers to “a cluster storing the electronic file,” recited by claim 1, line 5, or “a cluster of data storage nodes,” recited by claim 2, lines 3-4. Examiner assumes that the limitation refers to “a cluster of data storage nodes,” recited by claim 2, lines 3-4. Examiner suggests revising claim 2, line 5 to recite “the cluster of data storage nodes.”
Claim 12 recites “the software update” in line 4 of the claim. It is unclear whether this limitation refers to “a software update,” recited by claim 11, line 8, or “a software update,” recited by claim 12, line 2. Examiner assumes that the limitation refers to “a software update,” recited by claim 12, line 2. Examiner suggests revising claim 12, line 2 to recite “the software update.”
Claim 12 recites “the cluster” in lines 4-5 of the claim. It is unclear whether this limitation refers to “a cluster storing the electronic file,” recited by claim 11, line 7, or “a cluster of data storage nodes,” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4, 7, 10, 11-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chougala et al. (US Patent No. 10,114,706) in view of Lownes (US Publication No. 2003/0084440) and further in view of Panchanathan et al. (US Patent No. 9,983,866).

As to claim 1, Chougala teaches a method for operating a data management system, comprising:
acquiring a first set of data chunks corresponding with a first snapshot of an electronic file from a backup agent during a first time period, the backup agent being associated with a first version of the backup agent during the first time period (see e.g., col. 6, line 60 - col. 7, line 24 for source storage 280 containing backup logic, or "backup agent" 275 that manages both backup and restore processes within the source storage 280 and source storage including, e.g. storage unit(s) 281-282, col. 7, lines 53-67 for target storage 290 including deduplication storage engine 293, and one or more storage units 291-292 communicatively coupled to each other, col. 8, lines 9-28 for in response to a data file to be stored in storage units 291-292, optional deduplication storage engine 293 being configured to segment the data file into multiple segments according to a variety of segmentation policies or rules, col. 8, lines 29-40 for backup catalog 350 containing information about the files that are backed up, such as information about layout of the files within a disk snapshot, col. 11, lines 24-29 for backup agent 275 causing source storage 280 to take a snapshot of the data to be backed up, col. 11, lines 30-44 for the backup beginning and backup agent 275 on source storage 280 facilitating the transfer of data from source storage 280 to target storage 290, col. 15, lines 60-62 for backup agent 275 within source storage 280 requesting virtual disk restore data from backup server 300, and col. 15, lines 63-67 for restore data being transmitted from the target storage 290 and facilitated by the backup server 300, to the source storage 280 and backup agent 275 on source storage 280  facilitating receipt of the restore data. During restoration, the storage units of the source storage acquire a set of data segments corresponding with a snapshot of an electronic file from the backup agent of the source storage.);
a cluster storing the electronic file (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers); 
transferring a second version of the backup agent to a bootstrap agent [backup agent] (see e.g., col. 14, lines 23-30 for backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself and col. 15, lines 53-55 for backup server 300 transmitting the updated backup agent to source storage 280. Since the backup agent performs upgrade related tasks for upgrading the backup agent, the backup agent may constitute the claimed “bootstrap agent.”); 
the bootstrap agent updating the first version of the backup agent with the second version of the backup agent (see e.g., col. 14, lines 23-30 for backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself, col. 15, lines 53-55 for backup server 300 transmitting the updated backup agent to source storage 280, and col. 15, lines 56-59 for backup agent 275 updating backup agent 275); and
acquiring a second set of data chunks corresponding with a second snapshot of the electronic file from the backup agent during a second time period subsequent to the first time period, the backup agent being associated with the second version of the backup agent during the second time period (see e.g., col. 5, lines 11-14 for a policy for a virtual machine on host 200 being that a full backup of a virtual disk is performed every Friday evening, col. 9, lines 12-25 for a policy 330 for a particular account indicating that backups of all virtual machines for the account are to be retained for 30 days and, after the next backup, previous backups are to be moved to a lower tier storage such as tape, col. 15, lines 1-8 for a VMM 220 of a VM 250 requesting that a backup server 300 initiate a restore operation on behalf of the VM 250 and the request including a target storage 290 where the data is currently stored, col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available, col. 15, lines 53-55 for backup server 300 accessing a database of agents 340, selecting an updated backup agent and transmitting the updated backup agent to source storage 280, col. 15, lines 56-59 for backup agent 275 updating backup agent 275, col. 15, lines 60-62 for backup agent 275 within source storage 280 requesting virtual disk restore data from backup server 300, and col. 15, lines 63-67 for restore data being transmitted from the target storage 290 and facilitated by the backup server 300, to the source storage 280 and backup agent 275 on source storage 280  facilitating receipt of the restore data. The target storage may store multiple snapshots of files. During a second restoration after the first restoration, the storage units of the source storage may acquire data segments corresponding to a second snapshot of the file from the backup agent after the backup agent has been upgraded to a newer version.).
Chougala does not specifically disclose directing the bootstrap agent to overwrite the first version with the second version. However, Lownes teaches 
directing the bootstrap agent [bootstrap loader] to overwrite the first version [current operational software] with the second version [new operational software] (see e.g., [0043] for copying the new operational software to an area of memory and invoking the bootstrap loader to overwrite the current operational software in the memory 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala to direct the bootstrap agent to overwrite the first version with the second version, as taught by Lownes, for the benefit of preserving memory space and ensuring the update is properly copied prior to updating (see e.g., Lownes, [0043]).
Chougala in view of Lownes does not specifically disclose determining a list of backup agent versions for a data storage node in response to detecting a software update to the data storage node, the software update corresponding to a data storage node software version that is compatible with the backup agent versions in the list; detecting that the first version of the backup agent does not match the data storage node software version or the backup agent versions in the list; and the second version of the backup agent being included in the list of backup agent versions. However, Panchanathan teaches 
determining a list [local compatibility matrix] of backup agent versions [client software version(s)] for a data storage node [backup server] in response to detecting a software update [server upgrade] to the data storage node, the software update corresponding to a data storage node software version that is compatible with the backup agent versions in the list (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, and col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, and a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1. In response to detecting that the server upgrade has occurred to the backup server, a local compatibility matrix is updated with client software versions compatible with the version to which the server is being upgraded.);
detecting that the first version of the backup agent [version currently installed on the client system] does not match the data storage node software version or the backup agent versions in the list  (see e.g., col. 3, line 46 - col. 4, line 4 for the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208) and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210) and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that the version currently installed on the client system does not match a client software version of the obtained local compatibility matrix.); and
the second version of the backup agent [version of the client software that would be compatible with the server as upgraded] being included in the list of backup agent versions (see e.g., col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed. The version of the client software that would be compatible with the server as upgraded is included in the local compatibility matrix.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes to determine a list of backup agent versions for a data storage node in response to detecting a software update to the data storage node, the software update corresponding to a data storage node software version that is compatible with the backup agent versions in the list; and detect that the first version of the backup agent does not match the data storage node software version or the backup agent versions in the list; the second version of the backup agent being included in the list of backup agent versions, as taught by Panchanathan, for the benefit of responding to automatically detected incompatibility between devices (see e.g., Panchanathan, col. 2, lines 29-45).

As to claim 2, the limitations of parent claim 1 have been discussed above. Chougala teaches
a cluster of data storage nodes (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers); and 
acquiring an identification of the first version of the backup agent from the bootstrap agent (see e.g., col. 14, lines 13-22 for backup server 300 receiving a request from backup agent 275 on source storage 280 for an updated backup agent 275 from storage server 300 and the update request including version information about the backup agent 275 currently installed on source storage 280 and col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available).
Chougala in view of Lownes does not specifically disclose wherein: the detecting that the first version of the backup agent needs to be upgraded to the second version of the backup agent includes detecting that a software update has been made to a data storage node and acquiring an identification of the first version of the backup agent in response to detecting that the software update has been made to the data storage node. However, Panchanathan teaches wherein:
the detecting that the first version of the backup agent [version currently installed on the client system] needs to be upgraded to the second version of the backup agent [version of the client software that would be compatible with the server as upgraded] includes detecting that a software update [server upgrade] has been made to a data storage node [backup server] and acquiring an identification of the first version of the backup agent in response to detecting that the software update has been made to the data storage node (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1, the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208), and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210), and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that a server upgrade has been made to the backup server. The backup server acquires, from a list, an identification of the version currently installed on the client system in response to detecting that a server upgrade has been made to the backup server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes wherein: the detecting that the first version of the backup agent needs to be upgraded to the second version of the 

As to claim 3, the limitations of parent claim 1 have been discussed above. Chougala teaches
a data storage node within a cluster (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers). 
Chougala in view of Lownes does not specifically disclose detecting that a software update has occurred to the data storage node; and updating a list of preferred backup agent versions for the data storage node in response to detecting that the software update has occurred to the data storage node. However, Panchanathan teaches
detecting that a software update [server upgrade] has occurred to the data storage node [backup server] (see e.g., col. 3, line 46  - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204)); and
updating a list [local compatibility matrix] of preferred backup agent versions [client software version(s)] for the data storage node in response to detecting that the software update has occurred to the data storage node (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, and col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, and a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1. In response to detecting that the server upgrade has occurred to the backup server, a local compatibility matrix is updated with client software versions compatible with the version to which the server is being upgraded.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes to detect that a software update has occurred to the data storage node; and update a list of preferred backup agent versions for the data storage node in response to detecting that the software update has occurred to the data storage node, as taught by Panchanathan, for the benefit of responding to automatically detected incompatibility between devices (see e.g., Panchanathan, col. 2, lines 29-45).

As to claim 4, the limitations of parent claims 1 and 3 have been discussed above. Chougala teaches
the cluster of data storage nodes (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers).
Chougala in view of Lownes does not specifically disclose wherein: the detecting that the first version of the backup agent needs to be upgraded to the second version of the backup agent includes detecting 
the detecting that the first version of the backup agent [version currently installed on the client system] needs to be upgraded to the second version of the backup agent [version of the client software that would be compatible with the server as upgraded] includes detecting that the first version of the backup agent does not match a backup agent version within the list of preferred backup agent versions for the data storage node (see e.g., col. 3, line 46 - col. 4, line 4 for the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208) and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210) and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that the version currently installed on the client system does not match a client software version of the obtained local compatibility matrix.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes wherein: the detecting that the first version of the backup agent needs to be upgraded to the second version of the 

As to claim 7, the limitations of parent claim 1 have been discussed above. Chougala teaches wherein:
the second version of the backup agent comprises a newer version of the backup agent compared with the first version of the backup agent (see e.g., col. 14, lines 13-22 for backup server 300 receiving a request from backup agent 275 on source storage 280 for an updated backup agent 275 from storage server 300 and the update request including version information about the backup agent 275 currently installed on source storage 280, col. 14, lines 23-30 for backup server 300 checking its database of agents 340 to determine whether a newer version exists for the backup agent 275 on source storage 280, if so, then backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself, and if no new update exists for the backup agent 275, then backup server 300 returning a message stating that no new version of backup agent 275 is available, col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available, and col. 15, lines 53-55 for backup server 300 accessing a database of agents 340, selecting an updated backup agent and transmitting the updated backup agent to source storage 280).


the first set of data chunks are generated via application of a first partitioning of the electronic file (see e.g., col. 7, lines 53-67 for target storage 290 including deduplication storage engine 293, and one or more storage units 291-292 communicatively coupled to each other and col. 8, lines 9-28 for in response to a data file to be stored in storage units 291-292, optional deduplication storage engine 293 being configured to segment the data file into multiple segments according to a variety of segmentation policies or rules); and
the second set of data chunks are generated via application of a second partitioning of the electronic file different from the first partitioning of the electronic file (see e.g., col. 8, lines 9-28 for deduplication storage engine 293 only storing a segment in a storage unit if the segment has not been previously stored in the storage unit. The second snapshot may be segmented differently from the first snapshot such that segments of the second snapshot that are identical to segments of the first snapshot are not stored.).

As to claim 11, Chougala teaches a data management system, comprising:
a data storage device configured to store a second version of a backup agent [updated backup agent] (see e.g., col. 8, lines 41-54 for agents 340 residing on a single storage device accessible to backup server 300 and col. 15, lines 53-55 for backup server 300 accessing a database of agents 340, selecting an updated backup agent and transmitting the updated backup agent to source storage 280); and 
one or more processors in communication with the data storage device, the one or more processors configured to acquire a first set of data chunks corresponding with a first snapshot of an electronic file from the backup agent during a first time period , the backup agent is associated with a first version of the backup agent during the first time period (see e.g., col. 6, line 60 - col. 7, line 24 for source storage 280 containing backup logic, or "backup agent" 275 that manages both backup and restore processes within the source storage 280 and source storage including, e.g. storage unit(s) 281-282, col. 7, lines 53-67 for target storage 290 including deduplication storage engine 293, and one or more storage units 291-292 communicatively coupled to each other, col. 8, lines 9-28 for in response to a data file to be stored in storage units 291-292, optional deduplication storage engine 293 being configured to segment the data file into multiple segments according to a variety of segmentation policies or rules, col. 8, lines 29-40 for backup catalog 350 containing information about the files that are backed up, such as information about layout of the files within a disk snapshot, col. 11, lines 24-29 for backup agent 275 causing source storage 280 to take a snapshot of the data to be backed up, col. 11, lines 30-44 for the backup beginning and backup agent 275 on source storage 280 facilitating the transfer of data from source storage 280 to target storage 290, col. 15, lines 60-62 for backup agent 275 within source storage 280 requesting virtual disk restore data from backup server 300, and col. 15, lines 63-67 for restore data being transmitted from the target storage 290 and facilitated by the backup server 300, to the source storage 280 and backup agent 275 on source storage 280  facilitating receipt of the restore data. During restoration, the storage units of the source storage acquire a set of data segments corresponding with a snapshot of an electronic file from the backup agent of the source storage. During backup, the target storage may acquire the set of data segments corresponding with the snapshot of the electronic file from the backup agent of the source storage.), a cluster storing the electronic file (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers), transfer the second version of the backup agent to a bootstrap agent [backup agent] in response to detection that the first version of the backup agent needs to be replaced (see e.g., col. 14, lines 13-22 for backup server 300 receiving a request from backup agent 275 on source storage 280 for an updated backup agent 275 from storage server 300 and the update request including version information about the backup agent 275 currently installed on source storage 280, col. 14, lines 23-30 for backup server 300 checking its database of agents 340 to determine whether a newer version exists for the backup agent 275 on source storage 280, if so, then backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself, and if no new update exists for the backup agent 275, then backup server 300 returning a message stating that no new version of backup agent 275 is available, col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available, col. 15, lines 53-55 for backup server 300 accessing a database of agents 340, selecting an updated backup agent and transmitting the updated backup agent to source storage 280, and col. 15, lines 56-59 for backup agent 275 updating backup agent 275. Since the backup agent performs upgrade related tasks for upgrading the backup agent, the backup agent may constitute the claimed “bootstrap agent.”), the bootstrap agent updating the first version of the backup agent with the second version of the backup agent (see e.g., col. 14, lines 23-30 for backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself, col. 15, lines 53-55 for backup server 300 transmitting the updated backup agent to source storage 280, and col. 15, lines 56-59 for backup agent 275 updating backup agent 275) and acquiring a second set of data chunks corresponding with a second snapshot of the electronic file from the backup agent during a second time period second time period subsequent to different from the first time period, the backup agent being associated with the second version of the backup agent during the second time period  (see e.g., col. 5, lines 11-14 for a policy for a virtual machine on host 200 being that a full backup of a virtual disk is performed every Friday evening, col. 9, lines 12-25 for a policy 330 for a particular account indicating that backups of all virtual machines for the account are to be retained for 30 days and, after the next backup, previous backups are to be moved to a lower tier storage such as tape, col. 15, lines 1-8 for a VMM 220 of a VM 250 requesting that a backup server 300 initiate a restore operation on behalf of the VM 250 and the request including a target storage 290 where the data is currently stored, col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available, col. 15, lines 53-55 for backup server 300 accessing a database of agents 340, selecting an updated backup agent and transmitting the updated backup agent to source storage 280, col. 15, lines 56-59 for backup agent 275 updating backup agent 275, col. 15, lines 60-62 for backup agent 275 within source storage 280 requesting virtual disk restore data from backup server 300, and col. 15, lines 63-67 for restore data being transmitted from the target storage 290 and facilitated by the backup server 300, to the source storage 280 and backup agent 275 on source storage 280  facilitating receipt of the restore data. The target storage may store multiple snapshots of files. During a second restoration after the first restoration, the storage units of the source storage may acquire data segments corresponding to a second snapshot of the file from the backup agent after the backup agent has been upgraded to a newer version. During a second backup after the first backup, the target storage may acquire the data segments corresponding to the second snapshot of the electronic file from the newer version of the backup agent.).

the one or more processors configured to direct the bootstrap agent [bootstrap loader] to overwrite the first version [current operational software] with the second version [new operational software] (see e.g., [0043] for copying the new operational software to an area of memory and invoking the bootstrap loader to overwrite the current operational software in the memory 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala to direct the bootstrap agent to overwrite the first version with the second version, as taught by Lownes, for the benefit of preserving memory space and ensuring the update is properly copied prior to updating (see e.g., Lownes, [0043]).
Chougala in view of Lownes does not specifically disclose the one or more processors configured to determine a list of backup agent versions for a data storage node in response to detecting a software update to the data storage node, the software update corresponding to a data storage node software version that is compatible with the backup agent versions in the list, the one or more processors configured to detect that the first version of the backup agent does not match the data storage node software version or the backup agent versions in the list, and the second version of the backup agent being included in the list of backup agent versions. However, Panchanathan teaches
the one or more processors configured to determine a list [local compatibility matrix] of backup agent versions [client software version(s)] for a data storage node [backup server] in response to detecting a software update [server upgrade] to the data storage node, the software update corresponding to a data storage node software version that is compatible with the backup agent versions in the list (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, and col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, and a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1. In response to detecting that the server upgrade has occurred to the backup server, a local compatibility matrix is updated with client software versions compatible with the version to which the server is being upgraded.),
the one or more processors configured to detect that the first version of the backup agent [version currently installed on the client system] does not match the data storage node software version or the backup agent versions in the list (see e.g., col. 3, line 46 - col. 4, line 4 for the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208) and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210) and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that the version currently installed on the client system does not match a client software version of the obtained local compatibility matrix.), and
the second version of the backup agent [version of the client software that would be compatible with the server as upgraded] being included in the list of backup agent versions (see e.g., col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed. The version of the client software that would be compatible with the server as upgraded is included in the local compatibility matrix.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes to determine a list of backup agent versions for a data storage node in response to detecting a software update to the data storage node, the software update corresponding to a data storage node software version that is compatible with the backup agent versions in the list, and detect that the first version of the backup agent does not match the data storage node software version or the backup agent versions in the list, the second version of the backup agent being included in the list of backup agent versions, as taught by Panchanathan, for the benefit of responding to automatically detected incompatibility between devices (see e.g., Panchanathan, col. 2, lines 29-45).

As to claim 12, the limitations of parent claim 11 have been discussed above. Chougala teaches
a cluster of data storage nodes (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers); and 
the one or more processors are configured to acquire an identification of the first version of the backup agent from the bootstrap agent (see e.g., col. 14, lines 13-22 for backup server 300 receiving a request from backup agent 275 on source storage 280 for an updated backup agent 275 from storage server 300 and the update request including version information about the backup agent 275 currently installed on source storage 280 and col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available).
Chougala in view of Lownes does not specifically disclose wherein: the one or more processors are configured to detect that a software update has been made to a data storage node and acquire an identification of the first version of the backup agent in response to detection that the software update has been made to the data storage node. However, Panchanathan teaches wherein:
the one or more processors are configured to detect that a software update [server upgrade] has been made to a data storage node [backup server] and acquire an identification of the first version of the backup agent [version currently installed on the client system] in response to detection that the software update has been made to the data storage node (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1, the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208), and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210), and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that a server upgrade has been made to the backup server. The backup server acquires, from a list, an identification of the version currently installed on the client system in response to detecting that a server upgrade has been made to the backup server.).


As to claim 13, the limitations of parent claim 11 have been discussed above. Chougala teaches
a data storage node within a cluster (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers). 
Chougala in view of Lownes does not specifically disclose wherein: the one or more processors are configured to detect that a software update has occurred to the data storage node and update a list of preferred backup agent versions for the data storage node in response to detection that the software update has occurred to the data storage node. However, Panchanathan teaches wherein:
the one or more processors are configured to detect that a software update [server upgrade] has occurred to the data storage node [backup server] (see e.g., col. 3, line 46  - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204)) and update a list [local compatibility matrix] of preferred backup agent versions [client software version(s)] for the data storage node in response to detection that the software update has occurred to the data storage node (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, and col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, and a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1. In response to detecting that the server upgrade has occurred to the backup server, a local compatibility matrix is updated with client software versions compatible with the version to which the server is being upgraded.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes wherein: the one or more processors are configured to detect that a software update has occurred to the data storage node and update a list of preferred backup agent versions for the data storage node in response to detection that the software update has occurred to the data storage node, as taught by Panchanathan, for the benefit of responding to automatically detected incompatibility between devices (see e.g., Panchanathan, col. 2, lines 29-45).

As to claim 14, the limitations of parent claims 11 and 13 have been discussed above. Chougala teaches
the cluster of data storage nodes (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers).
Chougala in view of Lownes does not specifically disclose wherein: the one or more processors are configured to detect that the first version of the backup agent does not match a backup agent version within the list of preferred backup agent versions for the data storage node. However, Panchanathan teaches wherein:
the one or more processors are configured to detect that the first version of the backup agent [version currently installed on the client system] does not match a backup agent version within the list of preferred backup agent versions for the data storage node (see e.g., col. 3, line 46 - col. 4, line 4 for the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208) and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210) and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that the version currently installed on the client system does not match a client software version of the obtained local compatibility matrix.).


As to claim 17, the limitations of parent claim 11 have been discussed above. Chougala in view of Lownes does not specifically disclose wherein: the second version of the backup agent comprises an older version of the backup agent compared with the first version of the backup agent. However, Panchanathan teaches wherein:
the second version of the backup agent [prior version of the client software] comprises an older version of the backup agent compared with the first version of the backup agent [newly-detected client version] (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110 and col. 5, lines 21-41 for if no server software/version that is compatible with the newly-detected client software/version is found (604), an administrative user being notified that no compatible server version was found and the administrative user being prompted to revert the client system to a prior version of the client software (and/or to another client software/version that is compatible) (606)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes wherein: the second version of the backup agent comprises an older version of the backup agent compared with the first version of the backup agent, as taught by Panchanathan, for the benefit of responding to automatically detected incompatibility between devices (see e.g., Panchanathan, col. 2, lines 29-45).

As to claim 20, Chougala teaches one or more non-transitory storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:
processor readable code configured to acquire a first set of data chunks corresponding with a first snapshot of an electronic file from a backup agent running on a computing device during a first time period, the backup agent is associated with a first version of the backup agent during the first time period (see e.g., col. 6, line 60 - col. 7, line 24 for source storage 280 containing backup logic, or "backup agent" 275 that manages both backup and restore processes within the source storage 280 and source storage including, e.g. storage unit(s) 281-282, col. 7, lines 53-67 for target storage 290 including deduplication storage engine 293, and one or more storage units 291-292 communicatively coupled to each other, col. 8, lines 9-28 for in response to a data file to be stored in storage units 291-292, optional deduplication storage engine 293 being configured to segment the data file into multiple segments according to a variety of segmentation policies or rules, col. 8, lines 29-40 for backup catalog 350 containing information about the files that are backed up, such as information about layout of the files within a disk snapshot, col. 11, lines 24-29 for backup agent 275 causing source storage 280 to take a snapshot of the data to be backed up, col. 11, lines 30-44 for the backup beginning and backup agent 275 on source storage 280 facilitating the transfer of data from source storage 280 to target storage 290, col. 15, lines 60-62 for backup agent 275 within source storage 280 requesting virtual disk restore data from backup server 300, and col. 15, lines 63-67 for restore data being transmitted from the target storage 290 and facilitated by the backup server 300, to the source storage 280 and backup agent 275 on source storage 280  facilitating receipt of the restore data. During restoration, the storage units of the source storage acquire a set of data segments corresponding with a snapshot of an electronic file from the backup agent of the source storage. During backup, the target storage may acquire the set of data segments corresponding with the snapshot of the electronic file from the backup agent of the source storage.);
a cluster storing the electronic file (see e.g., col. 7, lines 33-52 for target storage 290 including any type of server or cluster of servers),
processor readable code configured to transmit a second version of the backup agent to bootstrap agent [backup agent] running on the computing device (see e.g., col. 14, lines 23-30 for backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself and col. 15, lines 53-55 for backup server 300 transmitting the updated backup agent to source storage 280. Since the backup agent performs upgrade related tasks for upgrading the backup agent, the backup agent may constitute the claimed “bootstrap agent.”);
the bootstrap agent replacing the first version of the backup agent with the second version of the backup agent (see e.g., col. 14, lines 23-30 for backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself, col. 15, lines 53-55 for backup server 300 transmitting the updated backup agent to source storage 280, and col. 15, lines 56-59 for backup agent 275 updating backup agent 275); and
processor readable code configured to acquire a second set of data chunks corresponding with a second snapshot of the electronic file from the backup agent during a second time period  second time period subsequent to the first time period, the backup agent being associated with the second version of the backup agent during the second time period (see e.g., col. 5, lines 11-14 for a policy for a virtual machine on host 200 being that a full backup of a virtual disk is performed every Friday evening, col. 9, lines 12-25 for a policy 330 for a particular account indicating that backups of all virtual machines for the account are to be retained for 30 days and, after the next backup, previous backups are to be moved to a lower tier storage such as tape, col. 15, lines 1-8 for a VMM 220 of a VM 250 requesting that a backup server 300 initiate a restore operation on behalf of the VM 250 and the request including a target storage 290 where the data is currently stored, col. 15, lines 45-52 for backup agent 275 in source storage 280 optionally requesting an updated backup agent (an update to itself) from backup server 300 and the request including an address of the source storage 280, current version information of the backup agent, details about source storage 280 make, model, or computational capabilities that may be relevant to determining whether an updated backup agent 275 is available, col. 15, lines 53-55 for backup server 300 accessing a database of agents 340, selecting an updated backup agent and transmitting the updated backup agent to source storage 280, col. 15, lines 56-59 for backup agent 275 updating backup agent 275, col. 15, lines 60-62 for backup agent 275 within source storage 280 requesting virtual disk restore data from backup server 300, and col. 15, lines 63-67 for restore data being transmitted from the target storage 290 and facilitated by the backup server 300, to the source storage 280 and backup agent 275 on source storage 280  facilitating receipt of the restore data. The target storage may store multiple snapshots of files. During a second restoration after the first restoration, the storage units of the source storage may acquire data segments corresponding to a second snapshot of the file from the backup agent after the backup agent has been upgraded to a newer version. During a second backup after the first backup, the target storage may acquire the data segments corresponding to the second snapshot of the electronic file from the newer version of the backup agent.).
Chougala does not specifically disclose processor readable code configured to direct the bootstrap agent to replace the first version with the second version. However, Lownes teaches 
processor readable code configured to direct the bootstrap agent [bootstrap loader] to replace the first version [current operational software] with the second version [new operational software] (see e.g., [0043] for copying the new operational software to an area of memory and invoking the bootstrap loader to overwrite the current operational software in the memory 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala to direct the bootstrap agent to replace the first version with the second version, as taught by Lownes, for the benefit of ensuring the update is properly copied prior to updating (see e.g., Lownes, [0043]).
Chougala in view of Lownes does not specifically disclose processor readable code configured to determine a list of backup agent versions for a data storage node in response to detecting a software update to the data storage node, the software update corresponding to a data storage node version that is compatible with the backup agent versions in the list; processor readable code configured to detect that the first version of the backup agent does not match the data storage node software version or the backup agent versions in the list; and the second version of the backup agent being included in the list of backup agent versions. However, Panchanathan teaches
processor readable code configured to determine a list [local compatibility matrix] of backup agent versions [client software version(s)] for a data storage node [backup server] in response to detecting a software update [server upgrade] to the data storage node, the software update corresponding to a data storage node version that is compatible with the backup agent versions in the list  (see e.g., FIG. 1 and col. 2, lines 46-67 for backup clients 102, 104, and 106 including backup agent 110, col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed, and col. 3, line 46 - col. 4, line 4 for in the event of a server upgrade (202), e.g. to a more recent version of server software, a list of client software installed on client systems associated with the server (in the example shown, backup clients associated with a corresponding backup server that is being upgraded) being obtained and/or accessed (204), for example, a backup server, such as backup server 114 of FIG. 1, maintaining a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1, and a compatibility matrix for the server software and/or version to which the server is being upgraded being obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1. In response to detecting that the server upgrade has occurred to the backup server, a local compatibility matrix is updated with client software versions compatible with the version to which the server is being upgraded.);
processor readable code configured to detect that the first version of the backup agent [version currently installed on the client system] does not match the data storage node software version or the backup agent versions in the list (see e.g., col. 3, line 46 - col. 4, line 4 for the list of currently installed client software (204) being iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208) and any clients that are not compatible with the server upgrade being added to a list of incompatible clients (210) and col. 4, lines 5-33 for a list of incompatible clients being received (302), e.g., as an output generated by an iteration of the process of FIG. 2 (e.g., step 210), for each incompatible client on the list, it being determined whether a version of that client software that would be compatible with the server as upgraded is available (304), in some embodiments, the server querying a central compatibility database, such as database 124 of FIG. 1, to determine client software and/or versions that are compatible with the server upgrade, and an administrative user being prompted to upgrade those clients for which compatible client software has been determined to be available. Detecting that the version currently installed on the client system needs to be upgraded to the version of the client software that would be compatible with the server as upgraded includes detecting that the version currently installed on the client system does not match a client software version of the obtained local compatibility matrix.); and
the second version of the backup agent [version of the client software that would be compatible with the server as upgraded] being included in the list of backup agent versions (see e.g., col. 3, lines 28-45 for backup server 114 being configured to query central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed. The version of the client software that would be compatible with the server as upgraded is included in the local compatibility matrix.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala in view of Lownes to determine a list of backup agent versions for a data storage node in response to detecting a software update to the data storage node, the software update corresponding to a data storage node version that is compatible with the backup agent versions in the list; and detect that the first version of the backup agent does not match the data storage node software version or the backup agent versions in the list; the second version of the backup agent being included in the list of backup agent versions, as taught by Panchanathan, for the benefit of responding to automatically detected incompatibility between devices (see e.g., Panchanathan, col. 2, lines 29-45).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chougala et al. (US Patent No. 10,114,706) and Lownes (US Publication No. 2003/0084440) in view of Panchanathan et al. (US Patent No. 9,983,866) as applied to claims 1-4, 7, 10, 11-14, 17, and 20 above, and further in view of Fathalla (US Publication No. 2004/0177338).


the transferring the second version of the backup agent to the bootstrap agent includes transferring the executable file [module] to the bootstrap agent (see e.g., col. 9, lines 4-11 for backup agents 340 including modules that can perform general backup and restore functions and additionally including modules that can perform specific functionality such as backing up or restoring a raw virtual disk or backing up data for a particular application, col. 14, lines 23-30 for backup server 300 sending the updated backup agent to the existing backup agent 275 on source storage 280 to update itself, and col. 15, lines 53-55 for backup server 300 transmitting the updated backup agent to source storage 280).
Chougala and Lownes in view of Panchanathan does not specifically disclose padding an executable file for the second version of the backup agent such that the executable file has a particular file size, the first version of the backup agent has the particular file size. However, Fathalla teaches
padding an executable file for the second version of the backup agent [test executable file] such that the executable file has a particular file size, the first version of the backup agent [actual executable file] has the particular file size (see e.g., [0019] for executable file called "Application.exe," [0021] for creating a test executable file 110, which mimics the file "Application.exe,” and [0024] for the utility program 108 padding the test executable file 110 with enough dummy data to make the test executable file 110 equal in size to the actual executable file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan to pad an executable file for the second version of the backup agent such that the executable file has a particular file size, the first version of the backup agent has the particular file size, as taught by Fathalla, for the benefit of eliminating all data from the first version during the overwrite. 

As to claim 15, the limitations of parent claim 11 have been discussed above. Chougala and Lownes in view of Panchanathan does not specifically disclose wherein: the one or more processors are configured to pad the second version of the backup agent such that the second version of the backup agent has a particular file size, the first version of the backup agent has the particular file size. However, Fathalla teaches wherein:
the one or more processors are configured to pad the second version of the backup agent [test executable file] such that the second version of the backup agent has a particular file size, the first version of the backup agent [actual executable file] has the particular file size (see e.g., [0019] for executable file called "Application.exe," [0021] for creating a test executable file 110, which mimics the file "Application.exe,” and [0024] for the utility program 108 padding the test executable file 110 with enough dummy data to make the test executable file 110 equal in size to the actual executable file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the one or more processors are configured to pad the second version of the backup agent such that the second version of the backup agent has a particular file size, the first version of the backup agent has the particular file size, as taught by Fathalla, for the benefit of eliminating all data from the first version during the overwrite.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chougala et al. (US Patent No. 10,114,706) and Lownes (US Publication No. 2003/0084440) in view of Panchanathan et al. (US Patent No. 9,983,866) as applied to claims 1-4, 7, 10, 11-14, 17, and 20 above, and further in view of Shah et al. (US Patent No. 6,678,835).

As to claim 6, the limitations of parent claim 1 have been discussed above. Chougala does not specifically disclose directing the bootstrap agent to overwrite the first version with the second version. However, Lownes teaches 
directing the bootstrap agent to overwrite the first version with the second version (see e.g., [0043] for copying the new operational software to an area of memory and invoking the bootstrap loader to overwrite the current operational software in the memory 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala to direct the bootstrap agent to overwrite the first version with the second version, as taught by Lownes, for the benefit of preserving memory space and ensuring the update is properly copied prior to updating (see e.g., Lownes, [0043]).
Chougala and Lownes in view of Panchanathan does not specifically disclose wherein: the backup agent is exposed in a first network port and the bootstrap agent is exposed in a second network port different from the first network port, the bootstrap agent updating the first version of the backup agent with the second version of the backup agent is performed using the second network port. However, Shah teaches wherein:
the backup agent [policy enforcer backup unit] is exposed in a first network port [port 906b] and the bootstrap agent [policy enforcer primary unit] is exposed in a second network port [port 906a] different from the first network port, the bootstrap agent updating the first version of the backup agent with the second version of the backup agent is performed using the second network port (see e.g., see e.g., col. 8, lines 1-10 for the policy enforcer registering with the policy server 122 by invoking a URL on the policy server with basic bootstrap information of its own, col. 21, lines 64-67 for policy enforcers 124, 126 being configured for high availability by maintaining a backup unit in addition to a primary unit, col. 22, lines 1-7 for FIG. 26 being a schematic block diagram of a high availability system including a primary unit 902 and a backup unit 904 and the two units 902, 904 communicating with each other by exchanging heartbeats over parallel ports 906a, 906b and a cable 908, col. 22, lines 16-23 for the primary unit 902 and the backup unit 904 preferably communicating with each other via TCP packets over the high-availability ports 906a, 906b and a point-to-point connection preferably existing between the primary unit 902 and the backup unit 904 over the high-availability ports 906a, 906b, col. 24, lines 4-10 for updating the backup unit, and col. 24, lines 10-19 for the primary unit automatically sending/transmitting the update information to the backup unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the backup agent is exposed in a first network port and the bootstrap agent is exposed in a second network port different from the first network port, the bootstrap agent updating the first version of the backup agent with the second version of the backup agent is performed using the second network port, as taught by Shah, for the benefit of backup agent high availability (see e.g., Shah, col. 21, lines 64-67).

As to claim 16, the limitations of parent claim 11 have been discussed above. Chougala and Lownes in view of Panchanathan does not specifically disclose wherein: the backup agent is exposed in a first network port and the bootstrap agent is exposed in a second network port different from the first network port. However, Shah teaches wherein:
the backup agent [policy enforcer backup unit] is exposed in a first network port [port 906b] and the bootstrap agent [policy enforcer primary unit] is exposed in a second network port [port 906a] different from the first network port (see e.g., see e.g., col. 8, lines 1-10 for the policy enforcer registering with the policy server 122 by invoking a URL on the policy server with basic bootstrap information of its own, col. 21, lines 64-67 for policy enforcers 124, 126 being configured for high availability by maintaining a backup unit in addition to a primary unit, col. 22, lines 1-7 for FIG. 26 being a schematic block diagram of a high availability system including a primary unit 902 and a backup unit 904 and the two units 902, 904 communicating with each other by exchanging heartbeats over parallel ports 906a, 906b and a cable 908, col. 22, lines 16-23 for the primary unit 902 and the backup unit 904 preferably communicating with each other via TCP packets over the high-availability ports 906a, 906b and a point-to-point connection preferably existing between the primary unit 902 and the backup unit 904 over the high-availability ports 906a, 906b, col. 24, lines 4-10 for updating the backup unit, and col. 24, lines 10-19 for the primary unit automatically sending/transmitting the update information to the backup unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the backup agent is exposed in a first network port and the bootstrap agent is exposed in a second network port different from the first network port, as taught by Shah, for the benefit of backup agent high availability (see e.g., Shah, col. 21, lines 64-67).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chougala et al. (US Patent No. 10,114,706) and Lownes (US Publication No. 2003/0084440) in view of Panchanathan et al. (US Patent No. 9,983,866) as applied to claims 1-4, 7, 10, 11-14, 17, and 20 above, and further in view of Timashev et al. (US Publication No. 2011/0196842).


the backup agent runs on a virtual machine [virtual appliance] (see e.g., [0032] for virtual appliance 170 being implemented as a VM and [0052] for the file system objects retrieval process being implemented using standard file copy tools provided by the OS running on Virtual Appliance 170, in an exemplary embodiment wherein virtual appliance 170 is running a Linux OS, virtual appliance 170 issuing Secure Copy (SCP) commands to copy file system objects to be restored from one computer to another, in alternative embodiments, proprietary utilities and agents also being used to achieve faster transfer rates or add additional functionality such as network traffic compression, alternatively, virtual appliance 170 implementing a server application such as, but not limited to the file transfer protocol (FTP) to provide users with access to the same data and enable users to perform self-restores of necessary file system objects using standard tools to interact with the corresponding server type, such as FTP clients, and in an embodiment, restore business logic 160 being implemented by issuing SCP command to copy file from virtual appliance 170 to the destination or target computer. Restores are performed by the virtual appliance.); and
the bootstrap agent runs on the virtual machine (see e.g., [0049] for virtual appliance 170 signaling that its boot is fully complete and that it is ready to serve object level restore requests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the backup agent runs on a virtual machine; and the bootstrap agent runs on the virtual machine, as taught by Timashev, for the benefit of an efficient low cost method of object level backup restoration that supports multiple file systems (see e.g., Timashev, [0008]).

the electronic file comprises a database file stored on the virtual machine (see e.g., [0004] for examples of file system objects that typically need to be restored from image level backups including, but not being limited to a database file from a database server backup and for example, a database file from a MICROSOFTTM SQL SERVERTM, MYSQLTM, MICROSOFTTM Access, SYBASETM, or ORACLETM database needing to be restored from an image level backup, [0029] for a virtual storage 120 being implemented in the form of a virtual machine (VM) that allows representing either the entire or partial raw data content of a requested image level backup, and [0039] for attaching the required virtual disk image files from virtual storage 120 to virtual appliance 170. The database file may be attached to the virtual appliance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the electronic file comprises a database file stored on the virtual machine, as taught by Timashev, for the benefit of providing backup and restoration for a database server (see e.g., Timashev, [0004]).

As to claim 18, the limitations of parent claim 11 have been discussed above. Chougala teaches wherein:
the backup agent runs on a hardware server [source storage] (see e.g., col. 6, lines 43-59 for source storage 280 including any type of server or cluster of servers, col. 6, line 60 - col. 7, line 24 for source storage 280 containing backup logic, or "backup agent" 275 that manages both backup and restore processes within the source storage 280, and col. 9, lines 45-59 for physical storages comprising a storage such as storage appliance(s) 280
the bootstrap agent runs on the hardware server (see e.g., col. 6, lines 43-59 for source storage 280 including any type of server or cluster of servers, col. 6, line 60 - col. 7, line 24 for source storage 280 containing backup logic, or "backup agent" 275 that manages both backup and restore processes within the source storage 280, and col. 9, lines 45-59 for physical storages comprising a storage such as storage appliance(s) 280).
Chougala and Lownes in view of Panchanathan does not specifically disclose wherein: the electronic file comprises a database file stored on the hardware server. However, Timashev teaches wherein:
the electronic file comprises a database file stored on the hardware server [production server] (see e.g., [0004] for examples of file system objects that typically need to be restored from image level backups including, but not being limited to a database file from a database server backup and for example, a database file from a MICROSOFTTM SQL SERVERTM, MYSQLTM, MICROSOFTTM Access, SYBASETM, or ORACLETM database needing to be restored from an image level backup, [0010] for the source computer platform including hardware, and [0058] for object level restoration system 300 including a production server 380 that was the source of an image level backup stored on full image backup files storage 130 at a point in time. The database file is stored on the production server, which includes hardware, prior to being backed up).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the electronic file comprises a database file stored on the hardware server, as taught by Timashev, for the benefit of providing backup and restoration for a database server (see e.g., Timashev, [0004]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chougala et al. (US Patent No. 10,114,706) and Lownes (US Publication No. 2003/0084440) in view of Panchanathan et al.  as applied to claims 1-4, 7, 10, 11-14, 17, and 20 above, and further in view of Bromley et al. (US Patent No. 9,367,575)

As to claim 9, the limitations of parent claim 1 have been discussed above. Chougala and Lownes in view of Panchanathan does not specifically disclose wherein: the first set of data chunks are generated via application of a first fingerprinting algorithm; and the second set of data chunks are generated via application of a second fingerprinting algorithm different from the first fingerprinting algorithm. However, Bromley teaches wherein:
the first set of data chunks are generated via application of a first fingerprinting algorithm (see e.g., col. 3, line 59 – col. 4, line 18 for each client system sending copies of different client data 115 to network storage 150, during a deduplication process for storing client data 115 (e.g., backing up a file or segments of client data) in deduplicated data store 140, client 110 being configured to determine which segments of client data 115 are already stored in deduplicated data store 140, rather than comparing a segment itself to each segment stored in deduplicated data store 140 (which can be enormously time- and processing-prohibitive), identifiers of segments, or fingerprints, being compared to determine whether a given segment is already stored in deduplicated data store 140, and a fingerprint engine being configured to generate fingerprints that identify various segments or pieces of client data 115, where such fingerprints are illustrated as fingerprint data 120. A fingerprint is used to determine which segments are stored in network storage.); and
the second set of data chunks are generated via application of a second fingerprinting algorithm different from the first fingerprinting algorithm (see e.g., col. 4, lines 35-53 for different fingerprint algorithms being independent from one another and producing different types of fingerprints because the different algorithms use (largely) different mathematical computations, col. 5, lines 6-17 for as advances are made in fingerprint algorithms (e.g., algorithms that are more secure against attack), clients no longer wishing to use an older fingerprint algorithm and upgrading to a different (e.g., newer or more secure) fingerprint algorithm, and col. 5, lines 18-35 for rather than storing fingerprints of a single fingerprint type, fingerprint index 145 being configured to store fingerprints of different fingerprint types, where the stored fingerprints correspond to the segments stored in deduplicated data store 140 and fingerprint index 145 also being configured to store associations between one or more fingerprints of different fingerprint types, where the one or more fingerprints correspond to a single segment. A fingerprint generated by a different fingerprint algorithm is used to determine which segments are stored in the network storage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the first set of data chunks are generated via application of a first fingerprinting algorithm; and the second set of data chunks are generated via application of a second fingerprinting algorithm different from the first fingerprinting algorithm, as taught by Bromley, for the benefit of reducing time/processing during deduplication and allowing clients to upgrade to a newer or more secure fingerprint algorithm (see e.g., Bromley, col. 3, line 59 – col. 4, line 18 and col. 5, lines 6-17).

As to claim 19, the limitations of parent claim 11 have been discussed above. Chougala and Lownes in view of Panchanathan does not specifically disclose wherein: the first set of data chunks are generated via application of a first fingerprinting algorithm; and the second set of data chunks are generated via application of a second fingerprinting algorithm different from the first fingerprinting algorithm. However, Bromley teaches wherein:
the first set of data chunks are generated via application of a first fingerprinting algorithm (see e.g., col. 3, line 59 – col. 4, line 18 for each client system sending copies of different client data 115 to network storage 150, during a deduplication process for storing client data 115 (e.g., backing up a file or segments of client data) in deduplicated data store 140, client 110 being configured to determine which segments of client data 115 are already stored in deduplicated data store 140, rather than comparing a segment itself to each segment stored in deduplicated data store 140 (which can be enormously time- and processing-prohibitive), identifiers of segments, or fingerprints, being compared to determine whether a given segment is already stored in deduplicated data store 140, and a fingerprint engine being configured to generate fingerprints that identify various segments or pieces of client data 115, where such fingerprints are illustrated as fingerprint data 120. A fingerprint is used to determine which segments are stored in network storage.); and
the second set of data chunks are generated via application of a second fingerprinting algorithm different from the first fingerprinting algorithm (see e.g., col. 4, lines 35-53 for different fingerprint algorithms being independent from one another and producing different types of fingerprints because the different algorithms use (largely) different mathematical computations, col. 5, lines 6-17 for as advances are made in fingerprint algorithms (e.g., algorithms that are more secure against attack), clients no longer wishing to use an older fingerprint algorithm and upgrading to a different (e.g., newer or more secure) fingerprint algorithm, and col. 5, lines 18-35 for rather than storing fingerprints of a single fingerprint type, fingerprint index 145 being configured to store fingerprints of different fingerprint types, where the stored fingerprints correspond to the segments stored in deduplicated data store 140 and fingerprint index 145 also being configured to store associations between one or more fingerprints of different fingerprint types, where the one or more fingerprints correspond to a single segment. A fingerprint generated by a different fingerprint algorithm is used to determine which segments are stored in the network storage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual infrastructure of Chougala and Lownes in view of Panchanathan wherein: the first set of data chunks are generated via application of a first fingerprinting algorithm; and the second set of data chunks are generated via application of a second fingerprinting algorithm different from the first fingerprinting algorithm, as taught by Bromley, for the benefit of reducing time/processing during deduplication and allowing clients to upgrade to a newer or more secure fingerprint algorithm (see e.g., Bromley, col. 3, line 59 – col. 4, line 18 and col. 5, lines 6-17).

Response to Amendment
The objection to claims 12-15 has been withdrawn in light of Applicant’s amendments to said claims.
The 35 U.S.C. 112(b) rejection of claims 11 and 14-19 has been withdrawn in light of Applicant’s amendments to independent claim 11.
The 35 U.S.C. 101 rejection of claim 20 has been withdrawn in light of Applicant’s amendments to said claim.

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive.
On pages 10-11 of Applicant’s Response, Applicant argues:

backup agent 110, including backup client software. Panchanathan also teaches a backup server determining a list of incompatible clients that are incompatible with the upgraded server. Specifically, "a backup server, such as backup server 114 of FIG. 1, may maintain a list of the client software and version currently installed on each client system (i.e., backup client) the backup server is configured to back up, such as client systems 102, 104, and 106 in the example shown in FIG. 1. A compatibility matrix for the server software and/or version to which the server is being upgraded is obtained (206), e.g., from a central repository such as central compatibility database 124 of FIG. 1. The list of currently installed client software (204) is iterated through to determine for each client whether that client is/remains compatible with the server upgrade (208). Any clients that are not compatible with the server upgrade are added to a list of incompatible clients (210). The list of incompatible clients is used to notify an administrator (212) and/or take other responsive action." 

Therefore, Panchanathan teaches determining a list of current software installed on each backup clients, generate a matrix for the current server version and check each backup client against the matrix for finding incompatible backup clients. However, Panchanathan does not teach determining a list of compatible versions of the backup agent 110 upon detecting a software update of the current server, within the meaning of "determining a list of backup agent versions for a cluster storing the electronic file in response to detecting a software update to the cluster, the software update corresponding to a cluster software version that is compatible with the backup agent versions in the list" as recited.

Examiner respectfully disagrees with Applicant’s arguments. Panchanathan’s disclosure of determining a list of incompatible clients that are incompatible with the upgraded server does not Id.). Obtaining Panchanathan’s compatibility matrix comprises “query[ing] central compatibility database 124 to populate a local compatibility matrix in which the client software version(s) compatible with the current server/version are listed” (see col. 3, lines 27-45, emphasis added).  Accordingly, Panchanathan teaches determining a compatibility matrix listing client software versions in response to detecting a server upgrade, the server upgrade being compatible with the client software versions in the compatibility matrix. Thus, Panchanathan also teaches determining a list of backup agent versions in response to detecting a software update, the software update being compatible with the backup agent versions in the list.

On pages 11-12 of Applicant’s Response, Applicant argues:

Furthermore, Applicant respectfully submits none of the cited art teaches the claim elements “transferring a second version of the backup agent that is included in the list of backup agent versions to a bootstrap agent," . . .  as recited in claim 1. 

As discussed above, Chougala does not teach determining a list of versions for the backup agents 340 that are compatible with an updated software version of the backup server 300. Therefore, Chougala does not teach transferring an updated version of the backup agent included in the list to a bootstrap agent to overwrite the previous (e.g., the first) version of the backup agent, within the meaning of "transferring a second version of the backup agent that is included in the list of backup agent versions to a bootstrap agent" as recited.

. . .

As discussed above, Panchanathan teaches determining a list of incompatible client software to be sent to an administrator. However, it does not teach transferring an updated version of backup agent that is included in a list of compatible backup agent versions to a booststrap agent for updating, within the meaning of "transferring a second version of the backup agent that is included in the list of backup agent versions to a bootstrap agent" as recited.

. . . 

Lownes further fails to teach using an updated version of the software included in a list of software versions that is compatible with the version of the updated software of the current server, within the meaning of "transferring a second version of the backup agent that is included in the list of backup agent versions to a bootstrap agent" as recited.

Examiner respectfully disagrees with Applicant’s arguments. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As detailed above, Chougala teaches transferring a second version of the backup agent to a bootstrap agent. As also detailed above, Panchanathan teaches the second version of the backup agent being included in the list 

On pages 11-12 of Applicant’s Response, Applicant argues:

Furthermore, Applicant respectfully submits none of the cited art teaches the claim elements . . . "directing the bootstrap agent to overwrite the first version of the backup agent with the second version of the backup agent," as recited in claim 1.

. . . 

Chougala also fails to teach "directing the bootstrap agent to overwrite the first version of the backup agent with the second version of the backup agent" as recited. It is also evidenced by Examiner's remark on Page 9 of the Office Action "Chougala does not specifically disclose directing the bootstrap agent to overwrite the first version with the second version."

. . . 

Panchanathan further teaches installing a new version of client software once an upgrade is needed. Specifically, "an administrative user may abort the server upgrade to allow time for client systems that would not have been compatible with the server upgrade to be upgraded, e.g., by installing a newer version of client software." 

overwrite the old client software with the new version of client software, within the meaning of "directing the bootstrap agent to overwrite the first version of the backup agent with the second version of the backup agent" as recited.

Lownes teaches bootstrap loader overwriting outdated software to generate updated software. However, Lownes fails to specifically teach, directing an agent, such as the "bootstrap agent" as recited, to overwrite the outdated software, within the meaning of "directing the bootstrap agent to overwrite the first version of the backup agent with the second version of the backup agent" as recited.

Examiner respectfully disagrees with Applicant’s arguments. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, Applicant’s assertion that “Lownes fails to specifically teach directing an agent, such as the ‘bootstrap agent’ as recited, to overwrite the outdated software” is incorrect. The bootstrap loader of Lownes may correspond to the claimed “bootstrap agent.” Lownes recites that “[i]f this upgrade method is used, the current operational software running on the host system 7 may check the version and hardware compatibility of the new software, copy the new operational software to an area of memory, perform a checksum or CRC to ensure that the software is properly copied and then invoke the bootstrap loader to overwrite the current operational software in the memory 23” (see [0043], emphasis added). Since Lownes teaches invoking the bootstrap loader to overwrite the outdated software, Lownes also teaches directing the bootstrap agent to overwrite the outdated software. The current operational software of Lownes may correspond to the claimed “first version” and the new operational software of Lownes may .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mandic (US Patent No. 9,348,849) for “determining if the client system has an appropriate version of the backup client agent comprises determining the version of the backup client installed on the client system (e.g., by querying the client system, checking a list, etc.) and comparing the version to an appropriate version of the backup client agent (e.g., the most recent version, the most recent stable version, etc.)” (see col. 3, line 20 – col. 4, line 8).

Kadashevich (US Publication No. 2008/0155023) for “it is the case that main email server 104 has a newer version of server software than backup email server 104A” and “[i]t may be desirable for the main email server 104 to update the backup email server 104A with the up level version of the server software” (see [0035]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666.  The examiner can normally be reached on Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





06-28-2021
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        






























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161